Citation Nr: 0402400	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-20 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic 
conjunctivitis of both eyes with pinguecula, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for acne vulgaris of 
the face, shoulders, and back, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a June 2002 rating decision rendered by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for an increased rating for 
conjunctivitis and has notified him of the information and 
evidence necessary to substantiate his claim.

2.  The veteran's service-connected conjunctivitis is 
manifested by complaints of itching with clinical findings of 
clear conjunctivae.

3.  The veteran's service-connected conjunctivitis is not 
manifested by active chronic trachomatous conjunctivitis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic conjunctivitis with pinguecula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.84a, Diagnostic Codes 6017, 6018 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By various correspondence from the RO as well as the 
Statement of the Case issued during the course of the appeal, 
the veteran was informed of the provisions of the VCAA 
including VA's duty to notify him about his claim and its 
duty to assist him in obtaining evidence for his claim.  In 
particular, by letter dated in February 2002, he was informed 
of the evidence necessary to establish entitlement to 
benefits sought, what VA had done to help him with his claim, 
what evidence was still needed from the veteran, and what the 
veteran could do to help with his claim.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service medical records and 
post service VA and private medical records are presently 
associated with the claims folder.  Accordingly, the Board 
finds that VA's duty to assist the claimant in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran was afforded a recent eye examination for 
compensation and pension purposes in 2002.  This examination 
report along with the other evidence of record is sufficient 
to decide the veteran's claim.  VA has completed all 
development of this claim that is possible without further 
input by the veteran.  Accordingly, the Board finds that 
further remand of this matter for a medical examination is 
not warranted.  38 U.S.C.A. § 5103A(d)(1).

The duty to notify requires VA to notify the veteran of any 
information or evidence that is necessary to substantiate the 
claim and whether he or VA bears the burden of producing or 
obtaining that evidence or information.  By a letter dated in 
February 2002, the RO notified the veteran that he should 
provide information regarding any treatment he had received 
and that he would be scheduled for a VA examination.  He was 
told that VA had requested treatment records from Dr. N. 
Sanchez.  The veteran appeared for a VA eye examination in 
March 2002.  In the statement of the case dated in October 
2002, the veteran was notified that that his claim was denied 
because the evidence failed to demonstrate any symptoms or 
active pathology of service-connected conjunctivitis.  Thus, 
the veteran was duly notified of what was needed to establish 
entitlement to the benefits sought, i.e., evidence of active 
conjunctivitis, what the VA had done, and what evidence or 
information he was required to provide.  The only information 
or evidence that the veteran was required to provide was to 
appear for a VA examination, which he did.  Accordingly, the 
Board finds that the requirements set forth in the VCAA with 
regard to notice have been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's conjunctivitis is presently rated under 
Diagnostic Code 6018 of the Schedule.  38 C.F.R. § 4.84a 
(2003).  Under these criteria, conjunctivitis that is healed 
is to rated on residuals.  A noncompensable evaluation is 
warranted if there are no residuals.  A 10 percent disability 
evaluation is warranted for active conjunctivitis with 
objective symptoms.  The Board notes that a rating in excess 
of 10 percent is not provided for under Diagnostic Code 6018.  
However, under Diagnostic Code 6017, chronic trachomatous 
conjunctivitis that is active is to be rated for impairment 
of visual acuity with a minimal rating of 30 percent while 
there is active pathology.  

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson at 126.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. With increased 
rating claims, "the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The record reflects that the veteran accidentally received a 
fumigating spray in his left eye during service.  Thereafter, 
he developed conjunctivitis.  Service connection for chronic 
conjunctivitis with pinguecula was established by means of a 
May 1969 rating decision.  A 10 percent disability was 
assigned for this disability.  The veteran appealed this 
rating to the Board which denied an increased rating in April 
1970.  The veteran filed his claim for an increased rating in 
October 2001.  As noted previously, this claim was denied by 
rating action in June 2002.  As the present appeal arises 
from a claim for an increased rating, rather than an original 
claim of service connection, the veteran's current disability 
level is more probative than his prior medical history.  

In support of his claim, the veteran submitted private 
medical records dated from February 1992 to January 1998 
showing treatment for presbyopia, astigmatism and pterygium.  
In January 1998 he complained of blurred vision and itching.  
At that time, he was treated for astigmatism and presbyopia.  
He needed glasses but was not under any specific treatment.  
His conjunctivae were clear.  Assessment of pterygium was 
rendered.  

VA outpatient treatment records dated from January 2002 to 
May 2002 show treatment for various conditions such as a 
heart condition, hepatitis screening, major depression, 
diabetes mellitus, hypertension, hyperlipidemia, and a broken 
tooth.  VA outpatient treatment records dated in January and 
April 2002 note that examination of the veteran's eyes 
revealed no corneal lesions and clear conjunctivae.  

In March 2002, the veteran was afforded a VA eye examination.  
He was noted to have hypertension, coronary artery disease, 
and diabetes mellitus.   The veteran denied ocular surgery or 
illness.  He complained of floaters and progressive visual 
loss in his left eye.  Visual acuity in the right eye was 
recorded as follows:  20/50 far (uncorrected); 20/20 far 
(corrected); and 20/25 near (corrected).  Visual acuity in 
the left eye was recorded as follows:  20/70 far 
(uncorrected); and 20/50 far and near (corrected).  The 
veteran was noted to have no diplopia and no visual field 
deficit.  Examination of his conjunctivae revealed a 
nasal/temporal pinguecula.  There was no retinal hemorrhages 
or exudates.  Extraocular movements were full.  Pertinent 
diagnoses were refraction error and bilateral senile 
cataracts which explained the veteran's night vision 
problems.  There was no evidence of nonproliferative diabetic 
retinopathy.  

As noted above, a rating in excess of 10 percent is not 
provided for under Diagnostic Code 6018.  While a rating of 
30 percent is available under Diagnostic Code 6017, these 
diagnostic criteria contemplate active chronic trachomatous 
conjunctivitis.  The evidence does not show that the veteran 
has active conjunctivitis.  On the contrary, the recent VA 
and private medical records show that his conjunctivae are 
clear.  Accordingly, an increased rating is not available 
under Diagnostic Code 6018 and is not warranted under 
Diagnostic Code 6017.  Accordingly, his claim for an 
increased rating for this disability is denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected eye disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for conjunctivitis of both 
eyes with pinguecula is denied.  


REMAND

As noted by in the October 2002 statement of the case, there 
has been a recent change in the schedular criteria for 
evaluation of skin disabilities which became effective August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118).  Under the rating 
criteria in effect prior to August 30, 2002 (and at the time 
of the June 2002 rating decision culminating in the instant 
appeal), there is no specific diagnostic code for acne 
vulgaris and that condition is rated, by analogy, under the 
criteria for evaluating eczema.  See 38 C.F.R. § 4.20.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus- filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  In the alternative, the disability can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability.  67 Fed. 
Reg. 49596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7828).

Under the revised Diagnostic Code 7800, disfigurement of the 
head, face or neck with one characteristic of disfigurement 
is rated as 10 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement, a 20 percent rating is 
warranted.  67 Fed. Reg. 49596 (2002) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7800).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

While the RO informed the veteran of the new rating criteria 
and considered these criteria when adjudicating his claim in 
October 2002, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the severity 
of the veteran's service-connected skin disability.  In 
particular, in light of the significant changes in the 
pertinent rating criteria, a new examination that evaluates 
the veteran's disability with consideration of the new 
criteria would be beneficial.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see 
also, 38 C.F.R. § 3.159(c)(4).  This medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Based on the discussion above, this case is REMANDED for the 
following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
dermatological examination to determine 
the severity of his service-connected 
acne vulgaris.  Send the claims folder to 
the examiner for review.  The examiner 
should be asked to comment on:  

(a)  whether the acne vulgaris is 
deep (deep inflamed nodules and pus-
filled cysts) or superficial 
(comedones, papules, pustules, 
superficial cysts); 
(b)  the percentage of the veteran's 
entire body that is affected by his 
service connected acne vulgaris; 
(c)  the percentage of the exposed 
areas of the body, including the 
face and neck,  that is  affected;
(d)  whether there is visible or 
palpable tissue loss;
(e)  whether there is gross 
distortion or asymmetry of two 
features or paired sets of features 
(nose, chin, forehead, eyes 
including eyelids), ears (auricles), 
cheeks, lips; and
(f)  the degree of and 
characteristics of any disfigurement 
caused by his acne.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



